Citation Nr: 0615330	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  94-39 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for otitis media, 
claimed as secondary to service-connected pansinusitis.

2.  Entitlement to service connection for upper respiratory 
tract disease, claimed as secondary to service-connected 
pansinusitis.

3.  Entitlement to an effective date earlier than December 9, 
1998, for the initial grant of a 30 percent evaluation for 
allergic rhinitis secondary to pansinusitis.

4.  Entitlement to an effective date earlier than May 22, 
1995, for the grant of service connection for internal 
hemorrhoids.

5.  Entitlement to an effective date earlier than June 5, 
2003, for the grant of a 30 percent disability rating for 
anal fissure.

6.  Whether the reduction of the disability rating for 
service-connected anal fissure from 10 percent to zero 
percent, effective from May 8, 1991, to June 4, 2003, was 
proper.

7.  Entitlement to a disability rating in excess of 30 
percent for anal fissure.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to April 1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA).  Until November 1997, those decisions 
had been made by the Regional Office (RO) in St. Petersburg, 
Florida, and the veteran had perfected appeals to the Board 
of the following issues: entitlement to service connection 
for otitis media secondary to service-connected pansinusitis; 
entitlement to a temporary total convalescent rating for a 
February 1992 surgery; entitlement to an increased evaluation 
for pansinusitis; and whether the reduction of a disability 
rating for service-connected anal fissure from 10 percent to 
zero percent effective May 18, 1991, was proper.

In November 1997, the Board denied the claim seeking a 
temporary total convalescent rating for a February 1992 
surgery, and remanded the remaining three issues for further 
evidentiary development.  Since November 1997, the veteran 
has relocated to an area served by the RO in Buffalo, New 
York, and has perfected appeals as to four new issues: 
entitlement to service connection for hemorrhoids, claimed as 
secondary to service-connected anal fissure; entitlement to 
service connection for upper respiratory tract disease, 
claimed as secondary to service-connected pansinusitis; 
entitlement to an effective date earlier than December 9, 
1998, for the grant of a 30 percent evaluation for allergic 
rhinitis secondary to pansinusitis; and entitlement to a 
total disability rating based upon individual unemployability 
(TDIU).

As for the disability rating assigned to pansinusitis, in a 
November 1998 hearing officer's decision, the RO increased 
the evaluation to 50 percent, the maximum schedular 
evaluation assignable under either applicable version of 
Diagnostic Code 6510.  See 38 C.F.R. § 4.97 (1996 and 2001).  
Because the veteran is currently assigned the maximum 
schedular evaluation, which was the goal of his disagreement 
with the RO's previous action, there is no "case or 
controversy" with respect to this issue for which the Board 
must render a decision.  See Swan v. Derwinski, 1 Vet. App. 
20, 22-23 (1990).  Compare AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (where an increased rating results in less than the 
maximum rating assignable, it is presumed that claimant seeks 
a higher rating, unless contrary intent is clearly 
expressed).

In a March 2003 decision, the Board denied the following 
claims: service connection for otitis media, claimed as 
secondary to service-connected pansinusitis; service 
connection for upper respiratory tract disease, claimed as 
secondary to service-connected pansinusitis; an effective 
date earlier than December 9, 1998, for the grant of a 30 
percent evaluation for allergic rhinitis secondary to 
pansinusitis; the appeal for restoration of a 10 percent 
evaluation for service-connected anal fissure; and a total 
disability rating based upon individual unemployability.  In 
July 2003, the Board granted service connection for 
hemorrhoids as secondary to service-connected anal fissures.  

Thereafter, the veteran appealed the March 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In February 2004, the parties filed a 
joint motion for remand in order for the Board to address 
whether VA has satisfied its duty to notify pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002).  In a February 2004 
order, the Court granted the motion, vacated the Board's 
March 2003 decision, and remanded the appeal to the Board for 
readjudication consistent with the motion.  Accordingly, in 
June 2004, the Board remanded the issues on appeal at the 
time for further development.

While the appeal was pending at the Court, the RO issued two 
additional rating decisions.  In a February 2, 2004, rating 
decision, the RO granted service connection for internal 
hemorrhoids as secondary to service-connected anal fissures, 
and assigned an evaluation of 10 percent, effective May 22, 
1995.  Additionally, in a February 11, 2004, rating decision, 
the RO increased the rating for the veteran's service-
connected anal fissure to 30 percent, effective June 5, 2003.  
The veteran timely perfected an appeal of the effective date 
of service connection for internal hemorrhoids, the effective 
date of the 30 percent rating for anal fissure, and a 
disability rating in excess of 30 percent for anal fissure.

In addition, in a June 2005 rating decision, the RO denied 
increased ratings for allergic rhinitis and pansinusitis.  
Although the veteran initiated an appeal with a timely notice 
of disagreement, he did not perfect his appeal by timely 
filing a substantive appeal.  Thus, these issues are not 
before the Board.

Lastly, in a December 2005 rating decision, the RO, in part, 
granted a TDIU, effective June 5, 2003.  Thus, this issue is 
no longer before the Board.

In light of the above, the issues for appellate review are as 
stated on the title page.

The issues of entitlement to service connection for otitis 
media, claimed as secondary to service-connected 
pansinusitis; entitlement to an effective date earlier than 
December 9, 1998, for the initial grant of a 30 percent 
evaluation for allergic rhinitis secondary to pansinusitis; 
entitlement to an effective date earlier than May 22, 1995, 
for the grant of service connection for internal hemorrhoids; 
entitlement to an effective date earlier than June 5, 2003, 
for the grant of a 30 percent disability rating for anal 
fissure; and whether the reduction of the disability rating 
for service-connected anal fissure from 10 percent to zero 
percent, effective from May 8, 1991, to June 4, 2003, was 
proper are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran currently does not have upper respiratory 
tract disease, claimed as secondary to service-connected 
pansinusitis.

2.  The veteran's anal fissure has manifested in occasional 
involuntary bowel movements, necessitating wearing of pad.


CONCLUSION OF LAW

1.  The criteria for service connection for an upper 
respiratory tract disease, claimed as secondary to service-
connected pansinusitis, are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2005).  

2.  The criteria for a disability rating in excess of 30 
percent for anal fissure are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Codes 
7332, 7335 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decisions.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudications, the veteran has not been 
prejudiced thereby.  

With respect to the claim for service connection for upper 
respiratory tract disease, claimed as secondary to service-
connected pansinusitis, the content of an October 2004 notice 
letter essentially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The letter informed the veteran of the 
information and evidence necessary to substantiate a claim 
based on secondary service connection.  The letter also 
informed him of his and VA's duties in obtaining evidence, 
and specifically asked him to send any evidence in his 
possession that pertains to his claim.  

The Board notes that the above letter did not inform the 
veteran of the information and evidence needed to 
substantiate a claim for service connection on a direct 
basis.  However, with respect to service connection on a 
secondary basis, the letter informed him that medical 
evidence of a current upper respiratory tract disease was 
required.  Thus, the veteran was informed that he needed to 
show the existence of a current disability.  The Board notes 
that a current disability is also required to establish 
service connection on a direct basis.  In light of the 
Board's finding that the veteran currently does not have an 
upper respiratory tract disease, the Board concludes that VA 
will discontinue providing assistance in obtaining evidence 
because the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.  See 38 C.F.R. § 3.159(d) (2005).  

With respect to the claim for a disability rating in excess 
of 30 percent for anal fissure, the content of an May 2004 
notice letter essentially complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The letter informed the veteran of the 
information and evidence necessary to substantiate a claim 
for an increased rating and of his and VA's duties in 
obtaining evidence.  The letter also informed him of the 
types of evidence he can submit and asked him to inform VA of 
any other evidence that may support his claim.  Thus, as a 
practical matter, the Board finds that the veteran has been 
notified of the need to provide any evidence in his 
possession that pertains to his claim.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical records, post-service VA and private medical records, 
and statements made by and on behalf of the veteran in 
support of his claims.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  In the present appeal, the 
veteran was not notified of the evidence required for the 
assignment of both a disability rating and effective date.  
For the reasons described below, service connection for the 
claimed disability and the increased rating sought are being 
denied and neither a new disability rating nor an effective 
date will be assigned.  As such, there is no prejudice to the 
veteran with respect to any notice deficiencies related to 
these issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2005) (harmless error).  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

After review, the Board observes that the record does not 
contain competent medical evidence of a current upper 
respiratory tract disease.  In this regard, the Board notes 
that the service medical records show that the veteran had 
complaints of coughs and colds; however, the separation 
examination report revealed a normal lung evaluation.  
Furthermore, recent VA medical dated through October 2005 
fail to show any complaints or diagnoses of upper respiratory 
tract disease.  Thus, the Board finds that the veteran 
currently does not have upper respiratory tract disease.  In 
light of the above, the Board observes that there can be no 
valid claim for service connection in the absence of proof of 
a present disability.  See 38 U.S.C.A. § 1110; Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The Board acknowledges the veteran's contentions that he has 
upper respiratory tract disease and that it is related to his 
service-connected pansinusitis.  However, the Board observes 
that the veteran, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for upper respiratory tract 
disease, to include as secondary to service-connected 
pansinusitis.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

The veteran's anal fissure is evaluated as 30 percent 
disabling under Diagnostic Code 7335-7332, 38 C.F.R. § 4.114 
(2005).  The Board notes that the veteran's disability has 
been evaluated by analogy.  38 C.F.R. § 4.20 (2005).

Under Diagnostic Code 7335, fistula in ano is to be rated as 
for impairment of sphincter control.

Under Diagnostic Code 7332, the following evaluations are 
assignable for impairment of sphincter control of the rectum 
and anus: 

100 percent for complete loss of sphincter control;
60 percent for extensive leakage and fairly frequent 
involuntary bowel movements;
30 percent for occasional involuntary bowel movements, 
necessitating wearing of pad;
10 percent for constant slight, or occasional moderate 
leakage; and
0 percent for healed or slight, without leakage.

After review, the Board concludes that the preponderance of 
the evidence is against a finding for a disability rating in 
excess of 30 percent for the veteran's anal fissure.  In 
support of this finding, the Board notes the following 
evidence of record.

A June 2003 VA examination report reflects complaints of 
stool leakage that required the use of a pad.  Examination 
found some signs of leakage.  

A June 2004 VA treatment note reflects complaints of stool 
leakage sometimes when he sits down.

A January 2005 VA treatment note reflects no bowel 
dysfunction.

A March 2005 VA examination report reflects complaints of 
daily stool leakage requiring the use of one or two pads per 
day, and large amounts of bowel incontinence 4 to 5 times per 
year.  Examination found intact rectal tone, no obvious 
fissures, and no fecal leakage in the veteran's underwear.  

An October 2005 VA treatment note reflects good anal 
sphincter tone with no fissures or infections.

The above evidence shows that the veteran's disability is 
reflective of daily leakage and occasional (4 to 5 times per 
year) involuntary bowel movements, necessitating wearing of a 
pad.  The evidence does not show that his disability is 
reflective of extensive leakage and fairly frequent 
involuntary bowel movements.  Indeed, the recent March and 
October 2005 records reflect good anal sphincter tone with no 
fissures.  See Francisco, supra.  Thus, the Board finds that 
his disability picture more closely approximates the criteria 
for a 30 percent disability rating.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's anal fissure.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 30 
percent for the veteran's disability.


ORDER

Service connection for upper respiratory tract disease, to 
include as secondary to service-connected pansinusitis, is 
denied.

A disability rating in excess of 30 percent for anal fissure 
is denied.


REMAND

In the June 2004 remand, the Board requested, in part, that 
the veteran be issued a letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Accordingly, in October 2004, the RO 
issued the veteran a letter pursuant to the remand.  The 
letter, however, did not satisfy the requirements of the VCAA 
with respect to the issues of entitlement to service 
connection for otitis media, claimed as secondary to service-
connected pansinusitis; entitlement to an effective date 
earlier than December 9, 1998, for the initial grant of a 30 
percent evaluation for allergic rhinitis secondary to 
pansinusitis; or whether the reduction of the disability 
rating for service-connected anal fissure from 10 percent to 
zero percent, effective from May 8, 1991, to June 4, 2003, 
was proper.

Although the letter informed the veteran of the evidence 
needed to substantiate a claim based on secondary service 
connection, the letter did not inform the veteran of the 
evidence needed to substantiate a claim for direct service 
connection.  In addition, the letter merely asked the veteran 
to submit evidence showing entitlement to an effective date 
earlier than December 9, 1998, for the initial grant of a 30 
percent evaluation for allergic rhinitis secondary to 
pansinusitis; and evidence regarding the reduction of the 
disability rating for service-connected anal fissure from 10 
percent to zero percent, effective from May 8, 1991, to June 
4, 2003.  As such, the letter did not comply with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  Compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the June 2004 Board remand.

In addition, in Dingess/Hartman, supra, the Court held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  

In this case, the veteran was not provided with notice of the 
type of evidence needed to establish a disability rating or 
effective date for the claims on appeal.  As these questions 
are currently involved, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the veteran that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is granted, and also includes an 
explanation of the type of evidence needed to establish a 
disability rating and effective date.

In light of the decision in Dingess/Harman, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issues of entitlement to an effective 
date earlier than May 22, 1995, for the grant of service 
connection for internal hemorrhoids; and entitlement to an 
effective date earlier than June 5, 2003, for the grant of a 
30 percent disability rating for anal fissure.  In this 
regard, the Board notes that the veteran has not been issued 
a letter informing him of the information or evidence needed 
to establish an effective date, let alone an earlier 
effective date, for these claims.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the following issues, 
the RO should send the veteran a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b): entitlement to 
service connection for otitis media, 
claimed as secondary to service-connected 
pansinusitis; entitlement to an effective 
date earlier than December 9, 1998, for 
the initial grant of a 30 percent 
evaluation for allergic rhinitis secondary 
to pansinusitis; entitlement to an 
effective date earlier than May 22, 1995, 
for the grant of service connection for 
internal hemorrhoids; entitlement to an 
effective date earlier than June 5, 2003, 
for the grant of a 30 percent disability 
rating for anal fissure; and whether the 
reduction of the disability rating for 
service-connected anal fissure from 10 
percent to zero percent, effective from 
May 8, 1991, to June 4, 2003, was proper.  

Among other things, the letter should 
explain what, if any, information and 
medical and lay evidence not previously 
provided to VA is necessary to 
substantiate claims for service 
connection, earlier effective date, and 
restoration of a reduced rating.  The 
letter should also indicate which portion 
of the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
Lastly, the letter should request that the 
veteran provide any evidence in his 
possession that pertains to his claims.  

In addition, with respect to all of the 
above issues, the RO should also send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined in Dingess/Hartman, supra.  

2.  After completing any necessary 
development, the RO should readjudicate 
the issues of entitlement to service 
connection for otitis media, claimed as 
secondary to service-connected 
pansinusitis; entitlement to an effective 
date earlier than December 9, 1998, for 
the initial grant of a 30 percent 
evaluation for allergic rhinitis secondary 
to pansinusitis; entitlement to an 
effective date earlier than May 22, 1995, 
for the grant of service connection for 
internal hemorrhoids; entitlement to an 
effective date earlier than June 5, 2003, 
for the grant of a 30 percent disability 
rating for anal fissure; and whether the 
reduction of the disability rating for 
service-connected anal fissure from 10 
percent to zero percent, effective from 
May 8, 1991, to June 4, 2003, was proper.

3.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


